UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 4, 2010 REHABCARE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 001-14655 51-0265872 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 7733 Forsyth Boulevard Suite 2300 St. Louis, Missouri (Address of principal executive offices) (Zip Code) (800) 677-1238 (Company’s telephone number, including area code) Not applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition The information in Exhibit 99.1 is incorporated herein by reference. Item5.07 Submission of Matters to a Vote of Security Holders. RehabCare Group, Inc. ("the Company") held its annual meeting of stockholders on May 4, 2010. In connection with the meeting, proxies were solicited pursuant to the Securities Exchange Act of 1934. Following are the voting results on proposals considered and voted upon at the meeting, all of which were described in the Company’s Proxy Statement filed with the Securities and Exchange Commission on March 23, 2010. 1. Votes regarding the persons nominated to serve as directors for a term expiring in 2011 were as follows. Each of the eight nominees for director was elected. Votes Votes Broker Nominee For Withheld Non-Votes Colleen Conway-Welch Anthony Piszel Christopher Hjelm Suzan Rayner Harry Rich Larry Warren Theodore Wight John Short 2. KPMG LLP was ratified as the Company's independent registered public accounting firm for 2010. The voting results were as follows: Votes For Votes Against Votes Abstained 3. The RehabCare Group, Inc. 2006 Equity Incentive Plan (As Amended and Restated Effective May 4, 2010) was approved by stockholders. The voting results were as follows: Votes For Votes Against Votes Abstained Broker Non-Votes Item 7.01 Regulation FD Disclosure The information in Exhibit 99.2 is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibits are furnished pursuant to Item 2.02,7.01 and 9.01 hereof and should not be deemed to be “filed” under the Securities Exchange Act of 1934: Press release dated May 4, 2010, announcing our first quarter revenues and results of operations. The script for a conference call held by the registrant on May 5, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 5, 2010 REHABCARE GROUP, INC. By: /s/ Jay W. Shreiner Jay W. Shreiner Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release dated May 4, 2010, announcing our first quarter revenues and results of operations. The script for a conference call held by the registrant on May 5, 2010
